DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.
 
Examiner’s Comments 

The examiner continuous to remind Applicant of its Duty to disclose information material to patentability according to MPEP 2001.04. To this date Applicant has not provided the Office with a single piece of prior art.  

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on November 05, 2020 have been entered and considered. Claims 1 – 10 and 12 - 22 are pending in this application. Claims 12 – 22 have been withdrawn from further consideration subject to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject claims require inter alia that “each” nanoparticle has a radius that is larger than a radius of each elongated nanostructure. In the response filed November 05, 2020 Applicant asserts that support for said new limitation is found in the Specification, Drawings and 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2005/0009224 A1 (Yang) in view of Ranganath et al US 2007/0037365 A1 (Ranganath), and as evidenced by Sutter et al. US 2010/0171096 A1 (Sutter).
Considering claims 1 – 7 and 10, Yang teaches at [0010] a photovoltaic device comprising: a substrate; and an array of nanowires on the substrate, wherein each nanowire includes an aspect ratio                greater than about 20 or even 120, and a length greater than about 15 or 20 microns. Further, Yang does not specifically recognize that the nanostructure comprises an elongated nanostructure (nanowire), and a nanoparticle disposed adjacent to the elongated nanostructure. However, Ranganath teaches in the embodiment depicted in FIG. 3 nanowires 94 that are formed on the substrate 12 under respective ones of the catalyst gold nanoparticles 10 (disposed adjacent to a free end of the elongated nanowire) in accordance with an embodiment of the method shown in FIG. 2, which include Vapor-Liquid-Solid reactions [0043, 0045 and FIG. 3].Further, Ranganath teaches at [0063] that in one exemplary embodiment in accordance with the disclosure, one of the first and second semiconductor materials is silicon and the other one of the first and second semiconductor materials is germanium; thus meeting the limitations in claim 2. Furthermore, Ranganath teaches that the term nanowire or nanorods refers to a composition of matter that has an average cross-sectional diameter perpendicular to the longitudinal (or growth) axis in a range from 1 nm to 100 nm. The length of a nanowire may range from 1 nm to 1 micrometer or longer [0023]; thus meeting the dimensional limitations in claims 5 and 6.

Moreover, Ranganath teaches at [0004] that the semiconductor nanostructures of the disclosure exhibit a narrow size distributions, which increases their effectiveness in many application areas (e.g., fluorescent tagging). Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to     
Ranganath does not specifically recognize that the composite nanostructure of the disclosure is capable of enhanced extinction of electromagnetic waves or light having a wavelength between 200 nm and 2,000 nm. However, it is reasonable to expect that the article taught by Ranganath is capable of said enhanced extinction. Support for said expectation is found in the use of like materials (i.e. composite nanostructure of same configuration, comprising same components having the same dimensions, and using the same materials). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed property of enhanced extinction would obviously have been present once the Ranganath’s product is provided. 
As to the limitation in claim 1, requiring that the composite plasmonic structure is formed by the elongated nanostructure and the nanoparticle collectively; as set forth above the embodiment depicted in FIG. 3 in Ranganath meets this new limitation.   
As to the limitation in claim 1, requiring that the nanostructure comprises an enhanced light absorption region proximate the adjacent nanoparticle formed by resonant forward light scattering of the nanoparticle due to a localized surface plasmon resonance effect, forming a photovoltaic device, and wherein the nanoparticle acts as an antenna operable for receiving the electromagnetic waves and directing the electromagnetic waves into the adjacent elongate nanostructure. This is also rendered obvious by Ranganath, because the catalyst nanoparticle is a gold nanoparticle, which is disposed adjacent to a free end of the elongated nanowire. Further, gold 
As to the new limitation in claim 1, requiring that the nanoparticle has a larger radius than the radius of the elongate nanostructure on which the nanoparticle is disposed, Ranganath teaches at [0023] that the nanoparticles have at least one cross-sectional dimension (diameter) with a size in a range from 1 nm to 100 nm; and that the nanowires or nanorods have an average cross-sectional diameter perpendicular to the longitudinal (or growth) axis in a range from 1 nm to 100 nm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select nanoparticles having diameter larger than the diameter of the nanowires as it would be choosing from a finite number of identified, predictable solutions (nanoparticle diameter larger, equal or smaller than the nanowire diameter), with a reasonable expectation of success, when it is desired to provide the fabrication approach with flexibility in producing semiconductor nanostructures with a wide range of compositions and structural arrangements [Ranganath at 0005]. Further, for similar reasons, it would have also been obvious to one of skill in the art to select a particular distance between the nanowires and their nanoparticles in the array suggested by the prior art, as required by the particular application of the array. Furthermore, the examiner provides the Sutter reference [TEM (Transmission Electronic Microscopy) in FIG. 6A to 6C] showing that in 
Considering claims 8 and 9, both Yang and Ranganath’s embodiment in FIG. 3 meets the limitations of having a plurality of nanowires and nanoparticles which are in a vertical array. 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on November 05, 2020 have been entered and considered. In view of amendment and after careful consideration of arguments, the examiner has modified the 103 rejection over Ranganath as detailed in Office action dated August 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant’s arguments filed on November 05, 2020 have been fully considered but they moot in view of the new grounds of rejection presented above. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
 
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786